Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-MJ-03278-O=SULLIVAN

  In Re: Sealed Search Warrant and
  Application for a Warrant
  ______________________________/

                                            ORDER

         THIS MATTER is before the Court on Roche Cyrulnik Freedman LLP’s Motion to

  Intervene for Limited Relief and an Evidentiary Hearing (DE# 14, 9/17/20).

                                       BACKGROUND

         On September 17, 2020, Roche Cyrulnik Freedman LLP (hereinafter “RCF”) filed

  the instant Motion to Intervene for Limited Relief and an Evidentiary Hearing (DE# 14,

  9/17/20) (hereinafter “Motion”). The Optima Family Companies, Mordechai Korf, Uriel

  Laber, and Chaim Shochet (collectively, the “Optima Intervenors”) 1 filed a joinder in the

  instant Motion. See Movants’ Joinder in [ECF #14] Roche Cyrulnik Freedman LLP’s

  Motion to Intervene for Limited Relief and an Evidentiary Hearing (DE# 16, 9/17/20).

         On September 18, 2020, the Court held a hearing. See Paperless Minute Entry

  (DE# 18, 9/18/20). Following the hearing, the Court granted the Optima Intervenor’s

  joinder in the instant motion and set a briefing schedule. See Order (DE# 19 at 1,

  9/18/20). The Court’s Order also required the government to “file under seal the names

  and titles of all individuals who participated in the search” and to “provide a copy to the

  Court and to [RCF] of the photographs taken during the search.” Id. at 2. The Order




  1
   The Optima Intervenors were allowed to intervene in this matter on August 19, 2020.
  See Order (DE# 10, 8/19/20).
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 2 of 22




  required the government to maintain the photographs under seal until the Court ruled on

  any asserted privileges. Id.

         The government filed under seal a list of the individuals who participated in the

  search. Sealed Docket Entry (DE# 21, 9/24/20). The government also provided copies

  of the photographs to the Court and to RCF.

         On October 13, 2020, RCF filed a notice with the Court identifying 14

  photographs which it deemed protected by either the attorney-client privilege or the

  work-product doctrine. See Roche Cyrulnik Freedman LLP’s Notice Regarding

  Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25 at 2, 10/13/20).

  The Court has not yet ruled on RCF’s asserted privileges with respect to these

  photographs.

         Pursuant to the Court’s briefing schedule, the government filed its response to

  the instant Motion on October 2, 2020. See United States’ Response to Roche Cyrulnik

  Freedman LLP’s Motion to Intervene for Limited Relief and an Evidentiary Hearing (DE#

  23, 10/2/20) (hereinafter “Response”). RCF filed its reply on October 13, 2020. See

  Reply in Support of Roche Cyrulnik Freedman LLP’s Motion to Intervene for Limited

  Relief and an Evidentiary Hearing (DE# 26, 10/13/20) (hereinafter “Reply”). The Optima

  Intervenors joined in the reply. See Movants’ Joinder in Roche Cyrulnik Freedman

  LLP’s Reply in Support of Motion to Intervene for Limited Relief and an Evidentiary

  Hearing (DE# 27, 10/13/2020).

         This matter is ripe for adjudication.




                                                 2
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 3 of 22




                                         ANALYSIS

        The instant proceedings stem from the government’s execution of a search

  warrant on August 4, 2020 at the Miami offices of some of the Optima Intervenors.

        RCF, a law firm, subleases two offices and a cubicle at this location. Motion at 1.

  RCF is presently representing some of the Optima Companies 2 in a civil action brought

  by PrivatBank in Delaware.

        On August 4, 2020, the government also searched the office space subleased by

  RCF and seized a box of materials from the office of an RCF attorney. Response at 4.

  No materials were seized from the second office or the cubicle subleased by RCF. Id.

        The government later returned to RCF the box of materials, without review.

  Response at 4. RCF reviewed the materials and determined that the materials belonged

  to the Optima Companies. Id. RCF and/or the Optima Companies returned the materials

  to the government in response to a subpoena issued by the government to the Optima

  Companies. Hearing Transcript (DE# 22 at 15, 9/29/20) (stating that “in response to a

  subpoena that [the government] served on Optima, Optima has said that they'll send

  those documents back to [the government] so that they can be process[ed] like the rest

  of the documents from the search.”).

        RCF seeks to intervene in the instant proceedings in order “to square the

  inconsistencies in the Government’s account [of the search], ensure that protected

  materials are adequately safeguarded, and its client privileges protected.” Reply at 3.




  2
    In this Order, the Court will use the term “Optima Companies” to refer to a group of
  companies listed in Attachment B.3 to the search warrant, which includes some, but not
  all, of the Optima Intervenors.
                                                3
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 4 of 22




  RCF initially sought:

         an order (i) directing the government to disclose the names of all agents
         who participated in the search of RCF’s offices, (ii) disqualifying these
         agents from working on any case related to the Optima Family of
         Companies, (iii) directing the government to send the only copies of the
         images it took in RCF’s office to the undersigned and the Court, and (iv)
         scheduling an evidentiary hearing to determine the scope and
         circumstances of the government’s intrusion into RCF’s offices.

  Motion at 11.

         After the filing of the Motion, the Court entered an Order (DE# 19) directing the

  government to provide to the Court and to RCF a copy of the photographs taken during

  the search. See Order (DE# 19 at 1, 9/18/20). RCF now seeks an order directing the

  government to destroy all the photographs taken during the search, whether privileged

  or not privileged. See Roche Cyrulnik Freedman LLP’s Notice Regarding Photographs

  Pursuant to Court’s September 18, 2020 Order (DE# 25 at 2, 10/13/20) (requesting that

  “the Court order the Government to destroy all copies of any images taken within RCF’s

  offices”).

  A.     Standing

         At the outset, the Court notes that “[t]he attorney-client privilege ‘belongs solely

  to the client,’ and the client may waive it, either expressly or by implication.” Cox v.

  Adm'r U.S. Steel & Carnegie, 17 F.3d 1386, 1417 (11th Cir.), opinion modified on reh’g,

  30 F.3d 1347 (11th Cir. 1994) (quoting In re Von Bulow, 828 F.2d 94, 100-101 (2d Cir.

  1987)). “An attorney is required to assert the attorney-client privilege when the client

  requests him to do so and there is a reasonable basis to conclude that the disclosure

  of information would breach the privilege.” In re Grand Jury Proceedings, 831 F.2d 222,

  225 n.9 (11th Cir. 1987) (emphasis added). Therefore, if RCF were permitted to

                                                4
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 5 of 22




  intervene in the instant proceedings, it would only be allowed to assert the attorney-

  client privilege on behalf of its clients and not on its own behalf. Additionally, RCF would

  not be permitted to seek any remedies on its own behalf for any past violations of the

  attorney-client privilege. As one Court explained:

         [t]he law firm . . . does not possess the [attorney-client] privilege, and is
         not inherently entitled to any remedy if the rights of a third party (its client
         or former client) have been violated. I[n] other words, the law firm and
         its attorneys have no standing to seek a remedy for themselves for
         breach of the attorney-client privilege because the privilege does not
         belong to them. Even alleged constitutional violations need not be
         considered or remedied as to a person without standing. Tribune Co.
         v. Huffstetler, 489 So.2d 722, 724 (Fla. 1986) (“[T]he courts of this nation
         have long held that one individual may not claim standing to vindicate the
         constitutional rights of another.”).

  MCC Mgmt. of Naples, Inc. v. Arnold & Porter, LLP, No. 207CV387-FTM-29SPC, 2008

  WL 4642835, at *2 (M.D. Fla. Oct. 20, 2008).

         The work product doctrine, unlike the attorney-client privilege, belongs to both

  RCF and its clients. Lesniak v. Geico Gen. Ins. Co., No. 219CV494FTM60MRM, 2020

  WL 5878022, at *4 (M.D. Fla. Apr. 17, 2020). Therefore, if RCF were permitted to

  intervene in the instant proceedings, it would be allowed to assert the work product

  doctrine on its own behalf and on behalf of its clients.

  B.     Intervention

         i.     Applicability of Rule 24 of the Federal Rules of Civil Procedure

         The parties dispute whether Rule 24 of the Federal Rules of Civil Procedure,

  which governs intervention, applies to the instant Motion. The government argues that

  Rule 24 applies here. Response at 5 (citing In re Grand Jury Subpoena, 274 F.3d 563,

  567-68 (1st Cir. 2001)). RCF maintains that “[c]ourts throughout the country have

  recognized ‘[t]here is no provision in the Federal Rules of Criminal Procedure for
                                                5
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 6 of 22




  intervention by a third party in a criminal proceeding; intervention in civil proceedings is

  governed by Rule 24 of the Federal Rules of Civil Procedure, which does not apply in a

  criminal case.’” Reply at 3 (quoting United States v. Rashid, No. 95-7396, 2009 WL

  723382, at *3 (E.D. Pa. Mar. 17, 2009) (criminal forfeiture proceeding) (quoting United

  States v. Kollintzas, 501 F.3d 796, 800 (7th Cir. 2007) (civil garnishment proceeding)).

         The case cited by the government involves a motion to intervene in a grand jury

  proceeding. In re Grand Jury Subpoena, 274 F.3d 563, 567 (1st Cir. 2001) (stating that

  “[t]he underlying controversy arises out of a subpoena duces tecum issued by a federal

  grand jury to a corporation, seeking records pertaining to the affairs of a subsidiary.”).

  On appeal, the circuit court noted that the intervenors were properly allowed to

  intervene under Rule 24(a)(2) because “[c]olorable claims of attorney-client and work

  product privilege qualify as sufficient interests to ground intervention as of right.” Id. at

  570.

         RCF cites several cases where courts ruled on motions to intervene without

  reliance on Rule 24. See Reply at 3-4 (citing United States v. Rashid, No. CIV. A. 95-

  7396, 2009 WL 723382, at *3 (E.D. Pa. Mar. 17, 2009), aff'd, 373 F. App’x 234 (3d Cir.

  2010), and aff’d, 373 F. App’x 234 (3d Cir. 2010) (seeking to intervene in criminal

  forfeiture proceedings)); United States v. Collyard, No. CRIM. 12-0058 SRN, 2013 WL

  1346202, at *1 (D. Minn. Apr. 3, 2013) (defendant’s former counsel sought to intervene

  or to appear as amicus curiae at evidentiary hearing on defendant’s motion to withdraw

  guilty plea based on ineffective assistance of counsel); United States v. Carmichael,

  342 F.Supp.2d 1070, 1072 (M.D. Ala. 2004) (seeking to intervene in criminal

  proceeding); United States v. Bergonzi, 216 F.R.D. 487, 492 (N.D. Cal. 2003) (company

                                                 6
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 7 of 22




  permitted to intervene in criminal prosecution of former executives to assert its claim of

  attorney-client privilege and work product protection over certain documents). However,

  none of those cases involve proceedings such as this one.

         The Court’s own research has yielded a case where permissive intervention was

  granted under Rule 24(b) in a proceeding related to a search warrant. In In re Search

  Warrant, two local television stations were permitted to intervene in order to seek the

  unsealing of a search warrant and related materials. No. M-3-94-80, 1996 WL 1609166,

  at *1 n.1 (S.D. Ohio Aug. 20, 1996) (stating that the court was sustaining the “motions to

  intervene, pursuant to Rule 24(b) of the Federal Rules of Civil Procedure, as the

  applicants’ claims ha[d] a question of law in common with the captioned action, and the

  intervention [would] not unduly delay or prejudice the adjudication of the rights of the

  existing parties.”).

         Ultimately, the Court finds that it does not need to determine whether Rule 24

  applies to the instant proceedings because whether the Court applies Rule 24 or follows

  the cases cited by RCF, the result would be the same.

                 (a)     Intervention of Right

         Rule 24 of the Federal Rules of Civil Procedure provides for two types of

  intervention: intervention of right and permissive intervention.

         Rule 24(a) confers a right to intervene to anyone who “claims an interest relating

  to the property or transaction that is the subject of the action, and is so situated that

  disposing of the action may as a practical matter impair or impede the movant's ability to

  protect its interest, unless existing parties adequately represent that interest.” Fed. R.

  Civ. P. 24(a)(2) (emphasis added).

                                                 7
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 8 of 22




         The Eleventh Circuit employs a four-part test for intervention of right that is drawn

  directly from Federal Rule of Civil Procedure 24(a)(2). A party may intervene of right by

  establishing that: “(1) his application to intervene is timely; (2) he has an interest relating

  to the property or transaction which is the subject of the action; (3) he is so situated that

  disposition of the action, as a practical matter, may impede or impair his ability to

  protect that interest; and (4) his interest is represented inadequately by the existing

  parties to the suit.” Fox v. Tyson Foods, Inc., 519 F.3d 1298, 1302–03 (11th Cir. 2008).

  “Once a party establishes all the prerequisites to intervention [of right], the district court

  has no discretion to deny the motion.” United States v. Georgia, 19 F.3d 1388, 1393

  (11th Cir. 1994).

         The government does not dispute that RCF’s motion is timely. Response at 6.

  Nonetheless, the government argues that RCF cannot meet the remaining requirements

  of Rule 24(a). With respect to the second requirement, the government argues that

  “RCF’s involvement is duplicative, and it is inappropriate; the best party to protect its

  own privilege rights is the privilege holder.” Response at 7. The government further

  argues that RCF cannot meet the third requirement because “RCF has no privilege

  interest at stake, and so the disposition of this matter cannot impede RCF’s ability to

  protect its interests.” Id. 3 Lastly, as to the fourth requirement, the government argues

  that the interests of RCF’s client are adequately represented by the privilege holders,

  the Optima Intervenors. Id.

         RCF maintains that it satisfies the requirements of intervention. Reply at 4. With



  3
    RCF incorrectly states that “the Government generally fails to analyze . . . the third
  prong.” Reply at 5.
                                            8
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 9 of 22




  respect to the second prong, RCF argues that its concerns are twofold: “the documents

  reviewed by the Government which relate[ ] to the Optima Family of Companies” and

  the photographs taken by the government during the search which “inspire new

  concern—not only for the Optima Family of Companies, but also for two of RCF’s

  current clients and two former clients.” Id. RCF maintains that “[b]ecause the

  Government refuses to destroy these images, and to determine the scope of what was

  reviewed, RCF requires relief through intervention.” Id. at 5.

            With respect to the third prong, RCF argues that “the search and filter protocols

  being addressed by the Court have an unquestionable effect on RCF’s ability to protect

  its interests and those of its clients.” Reply at 5.

            The Court finds that RCF has not met the requirements of intervention of right

  under Rule 24(a) with respect to the interests of the Optima Companies. Rule 24(a)

  “explicitly states that intervention by right is not required if the existing parties

  adequately represent the intervenor’s interest.” Catano v. Capuano, No. 18-20223-CIV,

  2020 WL 708268, at *3 (S.D. Fla. Feb. 12, 2020). Here, the Optima Companies’

  interests are already being protected by the Optima Intervenors.

            RCF states, without support, that “privileged materials unrelated to the Optima

  Companies were reviewed and copied by the Government.” Reply at 6. RCF does not

  state, however, that these materials also belonged to RCF’s non-Optima clients. To the

  extent that RCF is referring to materials other than the photographs, RCF may not

  assert privileges on behalf of unnamed third parties. See MCC Mgmt. of Naples, Inc.,

  2008 WL 4642835, at *2 (law firm had no standing to assert privilege belonging to third

  party).

                                                  9
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 10 of 22




          The only mention of RCF’s non-Optima clients is with respect to the photographs.

   Reply at 4 (stating that the “photographs inspire new concern—not only for the Optima

   Family of Companies, but also for two of RCF’s current clients and two former clients”).

   RCF has identified 14 photographs which it claims are “either privileged work product or

   attorney client communications.” Roche Cyrulnik Freedman LLP’s Notice Regarding

   Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25 at 3, 10/13/20).

          “The attorney-client privilege belongs solely to the client, and the client may

   waive it, either expressly or by implication.” Cox, 17 F.3d at 1417 (internal quotation

   marks omitted). Therefore, to the extent RCF seeks to assert the attorney-client

   privilege on behalf of its non-Optima clients with respect to the photographs, RCF’s non-

   Optima clients shall file a sworn declaration or affidavit asserting the attorney-client

   privilege and their intent to have RCF represent them in protecting that privilege. See In

   re Grand Jury Proceedings, 831 F.2d at 225 n.9 (noting that “[a]n attorney is required to

   assert the attorney-client privilege when the client requests him to do so and there is

   a reasonable basis to conclude that the disclosure of information would breach the

   privilege.”) (emphasis added).

          The work product doctrine, unlike the attorney-client privilege belongs to both

   RCF and the client. Lesniak, 2020 WL 5878022, at *4 (M.D. Fla. Apr. 17, 2020).

   Therefore, RCF may assert the work product doctrine on its own behalf with respect to

   any of the 14 photographs that are subject to the privilege.




                                                10
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 11 of 22




                 (b)    Permissive Intervention

          The government and RCF do not address permissive intervention under 24(b).

   For the sake of completeness, the Court will address permissive intervention.

          Intervention under Rule 24(b) is referred to as “permissive intervention” and is a

   matter of court discretion. “[E]ven if all the requirements of Rule 24(b) are met, the

   district court may still deny intervention.” Sterling v. Sellers, 817 F. App’x 895, 898 (11th

   Cir. 2020).

          Rule 24(b)(1)(B) provides that upon timely motion anyone may be permitted to

   intervene in an action where the movant “has a claim or defense that shares with the

   main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). As

   previously stated, the instant proceedings concern the privilege review of materials

   seized during the August 4, 2020 search. To that end, RCF’s assertion of the attorney-

   client privilege and the work product doctrine as to the photographs fall within the scope

   of the instant proceedings. As discussed in more detail below, RCF’s desire to vindicate

   or redress alleged constitutional rights either on its own behalf or on behalf of its clients

   – through the identification and disqualification of agents, the destruction of photographs

   and a hearing inquiry into the scope and circumstances of the search – do not fall within

   the scope of the instant proceedings.

          The Court must also “consider whether the intervention will ‘unduly delay or

   prejudice the adjudication of the original parties’ rights.’” Comm'r, Alabama Dep't of

   Corr. v. Advance Local Media, LLC, 918 F.3d 1161, 1171 (11th Cir. 2019) (quoting Fed.

   R. Civ. P. 24(b)(3)). The parties have not raised any delay or prejudice concerns in

   allowing RCF to intervene and the Court does not believe these concerns would arise if

                                                11
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 12 of 22




   RCF is permitted to intervene in the limited manner outlined by this Order. Therefore,

   the Court will allow RCF to intervene for the limited purpose of litigating the privileges

   asserted over the 14 photographs identified in Roche Cyrulnik Freedman LLP’s Notice

   Regarding Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25 at 2,

   10/13/20).

          iii.   Intervention Outside of Rule 24

          Numerous courts have addressed motions to intervene without reference to Rule

   24 in criminal proceedings. 4 “Despite a lack of authority in the criminal rules, motions to

   intervene in criminal proceedings have been granted in limited circumstances where ‘a

   third party’s constitutional or other federal rights are implicated by the resolution of a

   particular motion, request, or other issue during the course of a criminal case.’” United

   States v. Collyard, No. CRIM. 12-0058 SRN, 2013 WL 1346202, at *2 (D. Minn. Apr. 3,

   2013) (quoting United States v. Carmichael, 342 F.Supp.2d 1070, 1072 (M.D. Ala.

   2004)). For instance, “third parties are occasionally allowed to intervene in a criminal

   trial to challenge a request for the production of documents on the ground of privilege

   . . . or to protect other rights implicated by a particular proceeding. Carmichael, 342 F.

   Supp. 2d at 1072; see also United States v. RMI Co., 599 F.2d 1183, 1186 (3d Cir.

   1979) (stating that “it is settled law that persons affected by the disclosure of allegedly

   privileged materials may intervene in pending criminal proceedings and seek protective




   4
     Although the instant case is not a criminal proceeding, RCF has asked that the Court
   consider its Motion outside of Rule 24. See Reply at 4 (stating that “RCF was not
   required to set forth any showing under Rule 24. Its original citations represent the
   governing standards followed by courts analyzing intervention in the criminal context.”).
   As previously stated, the outcome is the same whether the Court applies Rule 24 or not.
                                               12
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 13 of 22




   orders, and if protection is denied, seek immediate appellate review.”).

           RCF maintains that it “is entitled to intervene because its constitutional rights

   were implicated, and its clients’ privilege needs to be protected.” Reply at 4. RCF cites

   several cases for the proposition that “a potential violation of constitutional rights is

   grounds for intervention, not solely an independent action.” Id. at 6. However, those

   cases are either distinguishable from the instant proceedings because they involve the

   right of the press to assert the public’s First Amendment right of access to trial

   proceedings 5 or intervention was denied because the putative intervener’s interests

   were too far removed from the proceedings before the court. 6

           In Carmichael, a criminal defendant posted a photograph of an undercover agent

   on a website. 342 F. Supp. 2d at 1071. The undercover agent sought to intervene in the

   criminal prosecution of the defendant for the purpose of obtaining a court order directing

   the removal of the photograph from the website. In denying the motion, the Court noted

   that:

           [The agent]’s rights and interests [were] not implicated by any particular
           motion, request, or other issue in [the defendant]’s case. Although he
           assert[ed] that he has a “personal stake in this litigation as it [was] his
           photograph that was stolen and posted, [the agent] ha[d] not in fact shown


   5
     See United States v. Aref, 533 F.3d 72, 81 (2d Cir. 2008) (“hold[ing] that a motion to
   intervene to assert the public’s First Amendment right of access to criminal proceedings
   [was] proper.”); In re Associated Press, 162 F.3d 503, 513 (7th Cir. 1998) (addressing
   the right of the press to intervene in a criminal proceeding to preserve the public’s right
   of access to the courts).
   6
     See United States v. Collyard, No. CRIM. 12-0058 SRN, 2013 WL 1346202, at *1 (D.
   Minn. Apr. 3, 2013) (denying defendant’s former attorney’s motion to intervene to
   protect law license in light of defendant’s motion to withdraw guilty plea based on
   ineffective assistance of counsel); United States v. Carmichael, 342 F.Supp.2d 1070,
   1072 (M.D. Ala. 2004) (denying undercover agent’s motion to intervene in criminal
   proceeding to require removal of agent’s photograph from defendant’s website).
                                                13
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 14 of 22




            that he ha[d] an interest that [would] be affected by [the defendant]’s
            conviction or acquittal in this criminal case or affected by any proceeding
            in this criminal case leading up to such. [The agent] may have been
            personally affected by [the defendant]’s use of his picture on his website,
            but the website itself [was] not the issue in [the] case. The sole purpose of
            [the] criminal action [was] the adjudication of [the defendant]’s guilt or
            innocence.

   Id. at 1072.

            Similarly, in United States v. Collyard, the defendant’s former attorney sought to

   intervene or to appear as amicus curiae at an evidentiary hearing on the defendant’s

   motion to withdraw a guilty plea based on ineffective assistance of counsel. No. CRIM.

   12-0058 SRN, 2013 WL 1346202, at *1 (D. Minn. Apr. 3, 2013). The attorney argued

   that “he possesse[d] a recognized right in his license to practice law, and intervention

   [would] help him protect this right.” Id. at *2 (internal quotation marks omitted). In

   denying the attorney’s motion to intervene, the court explained that the attorney’s

   interest in his law license was too tangential to the criminal proceedings before the

   court:

            The Supreme Court has recognized a property interest in the right to
            practice law sufficient to trigger the protections of the Due Process
            Clause. Barry v. Barchi, 443 U.S. 55, 64 (1979). However, in the context
            of Defendant’s Motion to Withdraw his Guilty Plea, this Court has no
            authority with respect to [the attorney]’s law license. The evidentiary
            hearing on Defendant's motion is therefore distinguishable from a
            criminal proceeding in which the press seeks intervention based on
            denied access, or a proceeding in which a third-party seeks to
            intervene in order to protect a privileged communication. In those
            situations, courts possess the authority to enter a ruling in a criminal
            proceeding that addresses the third party’s constitutional or other
            rights, which are directly impacted. Because [the attorney]’s right in his
            license to practice law is not before the Court in this criminal proceeding,
            and because the right of intervention in criminal proceedings is narrowly
            circumscribed, his Motion to Intervene is denied.

   Id. (emphasis added).

                                                 14
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 15 of 22




          Here too, the constitutional rights RCF seeks to vindicate or redress are too far

   removed from the proceedings before this Court. RCF’s constitutional rights will not be

   addressed or even implicated by the Court’s resolution of any privilege disputes arising

   from the government’s review of materials seized during the August 4, 2020 search.

   Rather than intervene to protect an interest or right that would be “implicated by the

   resolution of a particular motion, request, or other issue,” Collyard, 2013 WL 1346202,

   at *2, RCF is seeking to intervene to insert new issues in these proceedings. Absent

   RCF’s intervention, the Court will not be addressing the constitutionality of the search

   because it is simply not at issue in the instant proceedings which only concern the

   privilege review of materials obtained during the search. The manner and means of the

   August 4, 2020 search may later become relevant in a future criminal proceeding,

   however, at this juncture, the manner and means of the search are simply not relevant

   to the Court’s privilege determinations.

          The instant proceedings are limited to privilege determinations over materials

   seized during the government’s August 4, 2020 search. As already noted, only one box

   of materials was seized from the office space leased by RCF and, it was later

   determined, that that box of materials belonged to Optima. The Optima Interveners

   have been granted permission to intervene and are protecting their own interests by

   actively litigating the disclosure of allegedly privileged materials.

          RCF will be permitted to intervene to litigate the privileges asserted with respect

   to the 14 photographs identified in Roche Cyrulnik Freedman LLP’s Notice Regarding

   Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25 at 2, 10/13/20)

   because that matter relates to the instant proceedings before this Court.

                                                 15
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 16 of 22




   C.     The Relief Sought by RCF Falls Mostly Outside the Scope of the Instant
          Proceedings

          RCF seeks to intervene on its own behalf and on behalf of its clients in order to

   pursue various remedies against the government. However, and as discussed below,

   most of the remedies sought by RCF are outside the scope of the instant proceeding.

          i.     Disclosure and Disqualification of Agents

          RCF seeks the disclosure and disqualification of the agents who searched RCF’s

   office space on August 4, 2020. Motion at 6. RCF argues that “[t]he remedy for the

   government’s illegal search and invasion into the attorney client privilege is the

   disqualification of the agents who accessed RCF’s offices.” Id.

          The government states that it has made clear to RCF that the agents who

   searched the space subleased by RCF were FBI agents from the Miami office and “had

   no prior, and will have no future, involvement in the investigation.” Response at 8 (citing

   Government’s Exhibit B at 4). Thus, the government argues that it has already

   voluntarily disqualified these agents from the investigation. Id. The government further

   argues that it is not required to disclose the names of the agents who participated in the

   search and that it is refusing to do so “to protect the legitimate privacy interests of its

   employees.” Id. at 8-9, 11. The government states that to the extent, the Court is

   inclined to grant RCF relief, a general order (without the disclosure of agents’ names)

   would be sufficient. Id. at 11.

          In its Reply, RCF states that it seeks the names of the agents who participated in

   the search as a “means to require the Government honor its representation regarding

   the disqualification of agents involved in the search of the RCF offices.” Reply at 8.

          The Court is not inclined to permit RCF to intervene for the purpose of learning
                                               16
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 17 of 22




   the names of the agents who searched RCF’s office space and to ensure the continued

   exclusion of these agents from the government’s investigation. The government has

   represented to the Court that the office space subleased by RCF was “searched

   exclusively by a team of ‘filter agents’ from the Miami FBI office, which is not conducting

   the investigation.” Response at 3 (citing Hoke Decl. ¶ 18). The government has also

   represented to the Court that these agents from the Miami FBI office “had no prior, and

   will have no future, involvement in the investigation.” Id. at 8 (citing Government’s

   Exhibit B at 4). The government has filed under seal a list of individuals who participated

   in the August 4, 2020 search. Sealed Docket Entry (DE# 21, 9/24/20). This list would

   include the agents from the Miami FBI office who searched RCF’s office space.

   Therefore, a record of the agents who searched RCF’s offices has been filed with the

   Court, albeit under seal. At present, there is no reason to believe the agents from the

   Miami FBI office who searched RCF’s offices will have any further involvement in the

   government’s investigation which is being conducted by the Cleveland office.

   Accordingly, the Court finds no need to allow RCF to intervene for the purpose of

   learning the names of the agents from the Miami FBI office who participated in the

   search and to ensure that these agents do not further participate in the government’s

   investigation.

          ii.       Destruction of Photographs

          RCF seeks the destruction of photographs taken of RCF’s office space during the

   search. See Roche Cyrulnik Freedman LLP’s Notice Regarding Photographs Pursuant

   to Court’s September 18, 2020 Order (DE# 25 at 2-3, 10/13/20) (requesting that “the

   Court order the Government to destroy all copies of any images taken within RCF’s

                                               17
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 18 of 22




   offices (regardless of whether privilege materials were imaged) because the

   Government’s entry into RCF’s offices were in violation of the Fourth Amendment

   and consequently the Government should not be allowed to keep the fruits of its

   forbidden search.”).

          The government argues that it should not be ordered to destroy the photographs

   it took during the search. Response at 11. The government argues that “[d]eleting the

   images would destroy evidence and prejudice the Government (and its employees) if

   RCF does file the type of suit it seems to be contemplating.” Id. at n.8.

           RCF maintains that the “destruction of such data is not spoliation of evidence,

   but a measure designed to protect privileged materials . . . . [The government] had no

   right to enter RCF’s offices and thus it should not have a right to keep any

   images it took while illegally in RCF’s offices.” Reply at 9.

          The Court will adjudicate in a separate Order RCF’s privilege assertions with

   respect to the 14 photographs identified as privileged in Roche Cyrulnik Freedman

   LLP’s Notice Regarding Photographs Pursuant to Court’s September 18, 2020 Order

   (DE# 25 at 2, 10/13/20). The Court may, although it has not yet made such a

   determination, order the government to destroy some or all of the 14 photographs if the

   Court sustains RCF’s privilege assertions. However, the Court is not inclined to permit

   RCF to intervene for the purpose of seeking the destruction of all photographs on the

   basis of any Fourth Amendment violation and/or fruit of the poisonous tree argument.

   For the reasons discussed in this Order, RCF’s constitutional claims are outside the

   scope of the instant proceedings.



                                                18
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 19 of 22




          iii.   Evidentiary Hearing

          RCF seeks “an evidentiary hearing to determine the scope and circumstances of

   the government’s intrusion into RCF’s offices.” Motion at 11.

          The government insists that an evidentiary hearing is unnecessary because the

   “[c]ore facts are not in dispute.” Response at 12. With respect to the search of the office

   space subleased by RCF, the government maintains that:

          The only indication agents had that the offices were subleased came
          from Daniela Rost, general counsel to two members of the Optima
          Family of Companies (Felman Trading Americas Inc. and Georgian
          American Alloys Inc.), who arrived during the search. Hoke Decl. ¶ 3. But
          while she vaguely told agents that there were offices subleased by
          lawyers, she did not say that they belonged to RCF, and she did not
          say anything about RCF representing Optima. Hoke Decl. ¶¶ 6-7.
          Moreover, Rost told agents that Felman, which she represented, had
          nothing to do with Optima, and that the other entities “don’t do anything,”
          both of which agents knew to be inaccurate. Hoke Decl. ¶¶ 4-5. Based on
          the totality of the information, the agents determined that that
          representation was an insufficient basis to suspend the execution of the
          warrant. Nonetheless, [the agents] took the precautionary measure of
          having the rooms searched exclusively by a team of “filter agents”
          from the Miami FBI office, which is not conducting the investigation.
          Hoke Decl. ¶ 18.

   Response at 2-3 (emphasis added).

          RCF questions the veracity of the government’s account of the search. Reply at 2

   (stating that “[i]n order to accept the Government’s account of its search of RCF’s

   offices, one must suspend all disbelief.”). RCF argues that the photographs taken during

   the search:

          show the government was well aware they were actively searching outside
          counsel’s office. The Government took an attorney business card from
          RCF’s desk, fixed it to a sign, and tacked it and the sign to a wall in RCF’s
          office to help identify the “Freedman office” in pictures. Exhibit A
          (Redacted Image AMO_0482). The Government knew whose office it was;
          it searched it anyway.

                                               19
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 20 of 22




   Reply at 2.

          RCF also maintains that there are numerous factual disputes which necessitate

   an evidentiary hearing. Reply at 9-12. RCF states that there is a factual dispute

   concerning whether the government knew the office space belonged to an independent

   law firm. Id. at 9. RCF further maintains that there is a factual dispute concerning

   whether the government new that RCF represents some of the Optima Companies in

   the Delaware litigation. Id. at 10-12. Finally, RCF asserts that “[a]n evidentiary hearing

   would help determine the true motivations behind the search of RCF’s offices,

   determine who entered those offices, why, and what must be done to protect RCF’s

   clients’ privileges.” Id. at 11.

          RCF cites to United States v. Cuervelo, 949 F.2d 559 (2d Cir. 1991) in support of

   its position that the Court should hold an evidentiary hearing concerning the search.

   Reply at 10. However, the procedural posture of Cuervelo is distinguishable from the

   instant case. Cuervelo was an appeal by a criminal defendant based on the district

   court’s denial of “her motion to dismiss the indictment . . . because of outrageous

   governmental conduct arising from her alleged sexual relationship with a federal

   undercover agent.” Id. at 561. Because the district court did not hold an evidentiary

   hearing, the circuit court remanded the case for an evidentiary hearing regarding the

   conduct alleged by the defendant in her motion. Id. at 569.

          RCF also cites United States v. Koschtschuk, No. 09-CR-0096 SM, 2011 WL

   867569, at *1 (W.D.N.Y. Mar. 10, 2011). Reply at 10 n. 2. Again, Koschtschuk is

   distinguishable from the instant case because it involves motions filed by the

   defendants in a criminal proceeding. These cases stand for the unremarkable

                                               20
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 21 of 22




   proposition that courts should hold evidentiary hearings to resolve factual disputes.

   Here, RCF must show that it should be permitted to intervene for the purpose of

   participating in an evidentiary hearing, not just that there are factual disputes between

   RCF and the government concerning the August 4, 2020 search.

          The Court is not inclined to allow RCF to intervene for the purpose of holding an

   evidentiary hearing on how and why RCF’s office space was searched. The instant

   proceedings concern the government’s review of materials seized during the August 4,

   2020 search. The instant proceedings concern the attorney-client privilege and the work

   product doctrine. How or why RCF’s offices were searched is not germane to the

   privileges asserted or the Court’s adjudication of those privileges.

   D.     Limited Scope of Intervention

          For the reasons stated above, the Court will permit RCF to intervene in the

   instant proceedings for the limited purpose of litigating the privileges asserted over the

   14 photographs identified in Roche Cyrulnik Freedman LLP’s Notice Regarding

   Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25 at 2, 10/13/20).

   RCF will not be permitted to intervene in the instant proceedings to obtain the names of

   the agents who searched RCF’s office space, to require the government to destroy all

   photographs taken during the search of RCF’s office space, to participate in an

   evidentiary hearing concerning the search or to assert any constitutional rights.

                                          CONCLUSION

          Based on the foregoing, it is

          ORDERED AND ADJUDGED that Roche Cyrulnik Freedman LLP’s Motion to

   Intervene for Limited Relief and an Evidentiary Hearing (DE# 14, 9/17/20) is GRANTED

                                               21
Case 1:20-mj-03278-JJO Document 32 Entered on FLSD Docket 10/26/2020 Page 22 of 22




   in part and DENIED in part. RCF is permitted to intervene in the instant proceedings

   for the limited purpose of litigating the privileges asserted over the 14 photographs

   identified in Roche Cyrulnik Freedman LLP’s Notice Regarding Photographs Pursuant

   to Court’s September 18, 2020 Order (DE# 25 at 2, 10/13/20).

                                                              26th day of
          DONE AND ORDERED in Chambers at Miami, Florida this ___

   October, 2020.


                                      ________________________________________
                                      JOHN J. O=SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                               22
